DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to claims filed on 7/7/2022. 
Claims pending in the case: 1-30
Claims added: 28-30

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 7-9, 14-16, 21-23, 26-30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) in view of Chai (US 20120066602).

Regarding claim 1, Matthews teaches, a method comprising: determining, by a computing device and based on information indicating selection of a content item for output via a first screen device (Matthews: [21-22]: receive selection of a content item and display content), one or more applications related to the content item (Matthews: [27]: determine supplementary content; [36]: “once the contextually-related content has been obtained, it is presented to the viewer”); 
causing output, via the first screen device, of the content item (Matthews: [21-22]: display selected content) and an icon (Matthews: [31-33, 36]: display links to supplementary content (icons)), 
wherein the icon is selectable to trigger one or more of: 
download, …, of at least one of the one or more applications, or 
launch, …, of the at least one of the one or more applications (Matthews: [31, 33, 36]: links/icons to launch supplementary content on the same device).
However Matthews does not specifically teach, 
download, to a second screen device, or
launch, by the second screen device;
Chai teaches, download, to a second screen device, or launch, by the second screen device (Chai: [11-13]: a GUI element such as a content or a video window may be dragged to trigger content sharing such that the content automatically launches in a second device; [11]: “the content viewing application includes icons that are representative of content and other real-world entities, including networked hardware devices, and/or individual friends, family members and groups of people”; [12]: “By dragging and dropping a first GUI element over the top of a second GUI element, the user can invoke a wide variety of operations that intuitively make sense to the user based on what the various GUI elements represent.”). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews and Chai because the combination would enable the user to launch one of the supplementary content presented on one device on a second device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would add flexibility to the system where the companion content item displayed on one device may be launched in another device using the presented icon. With this combination the user has the option to view related content in a device other than the one presenting the primary content.

Regarding claim 2, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: determining, based on occurrence of a particular event of a plurality of sequential events associated with the content item, one or more additional applications related to the particular event (Matthews: [7-8]: display supplementary content based on identity information; [10]: identity information may be particular scene or objects in a scene); and 
sending an additional icon for output at the first screen device, wherein the additional icon is configured to, after being selected, cause a download, or launch, of at least one of the one or more additional applications at the second screen device (Matthews: [10]: display related supplementary content while the scene is playing – additional ones as new scene is displayed) (Chai: [11-13]: a content icon may be dragged to trigger content sharing such that the content automatically launches in a second device).

Regarding claim 7, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: sending a listing of a plurality of content items for output by the first screen device, wherein the listing comprises a portion of a program guide listing for outputting the icon; and receiving, by a computing device, a selection of the content item from a listing of a plurality of content items (Matthews: [24]: view content from a program guide) (Chai: [23, 25]: select content from guide).

Regarding Claim(s) 8 and 15, this/these claim(s) is/are similar in scope as claim(s) 1. Matthews and Chai also teaches a computing device and a gateway device (Matthews: [31-32]: each module performs different function; [40-43]: subsystem with processors and memory). Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 9, this/these claim(s) is/are similar in scope as claim(s) 2 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 14 and 21, this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16, this/these claim(s) is/are similar in scope as claim(s) 2 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 22, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: receiving, via the first screen device, a selection of the icon; and causing, based on the selection of the icon, download, to the second screen device, of at least one of the one or more applications (Matthews: [31, 33, 36]: display links to supplementary content (icons)) (Chai: [11-13]: a content icon may be dragged to trigger content sharing such that the content automatically downloads and launches in a second device).

Regarding claim 23, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: causing output, via the first screen device, of the content item, wherein the causing output of the icon is based on a current time position in the output of the content item (Matthews: [26, 32]: present content based on trigger which may be based on time).

Regarding claim 26, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: based on receiving an indication of a selection of the icon, causing a download, to the second screen device, of at least one of the one or more applications (Chai: [11-13, 27]: a content icon may be dragged to trigger content sharing such that the content automatically downloads and launches in a second device).

Regarding claim 27, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: based on receiving an indication of a selection of the icon, causing a launch, by the second screen device, of the at least one of the one or more applications (Chai: [11-13, 27]: a content icon may be dragged to trigger content sharing such that the content automatically downloads and launches in a second device).

Regarding claim 28, Matthews and Chai teach the invention as claimed in claim 1 above and further, wherein: the at least one of the one or more applications is a computer program (Matthews: [7, 36]: [36]: “contextually-related content may be provided, including, but not limited to, web pages, advertisements, and additional video items” ( computer programs)); and the icon is selectable to trigger launch, by the second screen device, of the computer program (Matthews: [31-33, 36]: icons to launch supplementary content on same device) (Chai: [12-15]: icons may be dragged to launch in a second device).

Regarding Claim(s) 29-30, this/these claim(s) is/are similar in scope as claim(s) 28. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 3, 10, 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) in view of Chai (US 20120066602) in further view of Mandalia (US 20140089967).

Regarding claim 3, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: selecting, based on one or more factors, a plurality of applications; and sending a plurality of icons to be output at the first screen device, wherein each of the plurality of icons corresponds to one of the plurality of applications (Matthews: [7-8]: display supplementary), but not specifically,
wherein at least one of the plurality of applications is configured to output supplemental content at the second screen device contemporaneously with an output of the content item at the first screen device.
Mandalia teaches, wherein at least one of the plurality of applications is configured to output supplemental content at the second screen device contemporaneously with an output of the content item at the first screen device (Mandalia: [18, 20, 43]: enable user to view secondary content while displaying primary content. Secondary content output may be on a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Mandalia because the combination would enable user to view related companion content while viewing primary content . One of ordinary skill in the art would have been motivated to combine the teachings because the combination would add flexibility to the system where the companion content item may be viewed at the same time in another device. 

Regarding Claim(s) 10 and 17, this/these claim(s) is/are similar in scope as claim(s) 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4-6, 11-13, 18-20, 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) and Chai (US 20120066602) in further view of Vehovsky (US 20140325359).

Regarding claim 4, Matthews, Chai teach the invention as claimed in claim 1 above but not, further comprising: sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more applications.
Vehovsky teaches, sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more applications (Vehovsky: [39]: thumbnail with overview of the related content and option to preview).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the combination would not only display the related content for the user to select and launch in the same or a second device, but also enables the user to review an overview of the content and preview the content before launching it. One of ordinary skill in the art would have been motivated to combine the teachings because the combination improves the system by providing more information which can be used by the user to decide whether the suggested content is of interest to the user or not.

Regarding claim 5, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: receiving, based on information indicating an input received via the at least one of the one or more applications, content from the second screen device (Matthews: [8]: user input to play a video causes supplemental content to be received and displayed) (Chai: [11-13]: a content icon may be dragged to trigger content sharing between two devices – receive from second device), 
But not, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device.
Vehovsky teaches, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device (Vehovsky: [55, 59, 73, 78]: related content may be social media feeds created in a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying a wider range of related contents including content from social media.

Regarding claim 6, Matthews, Chai teach the invention as claimed in claim 1 above and further teach, further comprising: receiving, based on information indicating an input received via the at least one of the one or more applications, content from the second screen device (Chai: [11-13]: a content icon may be dragged to trigger content sharing between any two devices), 
But not, wherein the content comprises a positional marker for display at the first screen device.
Vehovsky teaches, wherein the content comprises a positional marker for display at the first screen device (Vehovsky: [21, 58]: content may have time marker for easy navigation; match related content to time markers in the video).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system by providing a time marker to display the portion of the video being displayed and also enable displaying related content is the relevant positions in the video. The combination provides “a mechanism that allows a video to be played while presenting additional contextually relevant content to the viewer of the video in a single, related experience” (see Vehovsky [3]).

Regarding Claim(s) 11-13, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18-20, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.	

Regarding claim 25, Matthews and Chai teach the invention as claimed in claim 1 above and further, wherein the causing output causes the icon to appear… on the first screen device (Matthews: [27]: determine supplementary content; [36]: “once the contextually-related content has been obtained, it is presented to the viewer”), 
But not specifically, adjacent to the content item.
Vehovsky teaches, adjacent to the content item (Vehovsky: [73-74]: related content may be displayed adjacent to the content item).
The same motivation to combine the prior arts, stated above applies.

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) and Chai (US 20120066602) in further view of Kelley (US 20120185905).

Regarding claim 24, Matthews, Chai teach the invention as claimed in claim 1 above but not, wherein the causing output causes the icon to cover a portion of the content item on the first screen device.
Kelley teaches, wherein the causing output causes the icon to cover a portion of the content item on the first screen device (Kelley: Fig. 2, [16, 36]: icons may cover a portion of the content item).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Kelley because the combination would enable displaying icons of related content over the content being presented. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system by presenting relevant content during the parts of the program for which it has relevance in a way easily apparent to the user (see Kelley [5]). 

Response to Arguments
Applicants’ 35 U.S.C. § 103 arguments on the independent claims 1, 8 and 15 have been fully considered but are not persuasive. 
In the remark, applicant argued that, although Matthews and Chai teach the claimed function, it would not have been obvious to one skilled in the art to combine the teachings. The examiner respectfully disagrees. Matthew teaches displaying related content items icons that may  be used to displayed a related content in the same device. Chai teaches GUI elements such may be dragged to another GUI element to share content. In [15-16] Chai further explains that the GUI element that is dragged may be a content icon onto an external device icon. Chai teaches a content icon in one device may be used to launch content in a second device. It would have been obvious to one skilled in the art to implement this function taught in Chai to any displayed icon such as the icons of supplementary contents displayed in Matthews.
The applicant argues that it would not have been obvious to combine as the icons in Chai are not icons of supplementary content. The examiner respectfully disagrees. The function of launching a content represented by an icon is specific to the icon and can be used by one skilled in the art to implement it on icons of secondary content as well.
The applicant argues that it would not have been obvious to combine as Matthew in a different embodiment not used in the rejection teaches a different option of displaying supplementary content on a second device. The examiner respectfully disagrees with this argument. It would have been obvious to one skilled in the art to combine known functionality to provide flexibility. The presence of a different embodiment would not have prevented one of ordinary skill in the art to combine the teachings of Chai with the first embodiment in Mathew to improve the invention.
Regarding dependent claim 5, the applicant argues that “Vehovsky fails to teach or suggest that a social media post is "received via the at least one of the one or more applications" that have been launched or downloaded at the second screen device as recited in independent claim 1”. The examiner respectfully disagrees. In claim 5, the limitation claims receiving content from second screen device based on input in first screen device. Matthew already teaches receiving secondary content based on user input of displaying a selected content. Vehovsky further teaches, related content may be social media feeds created in a second device. Thus the combined teaching of the cited arts teaches, related content presented based on a user selected content item may be social media feeds created in a second device. The limitations need to be more specific to overcome the teachings of the cited prior arts.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176